United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventor: James Madrid			:
Patent No. 8,944,274				:
Issue Date: February 3, 2015			:		Decision on Petition
Application No. 13/919,661			:		
Filing Date: June 17, 2013			:
Attorney Docket No. 1276.1747		:


This is a decision on the renewed petition under 37 C.F.R. § 1.378(b) filed March 9, 2022, which requests acceptance of an unintentionally delayed payment of a maintenance fee for the patent.

The petition is dismissed.

Any renewed petition filed in response to this decision must be submitted within TWO (2) MONTHS from the issuance of this decision.  Extensions of the two month time period may be obtained under 37 C.F.R. § 1.136(a).1  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.378(b).”  This is not a final agency action within the meaning of 5 U.S.C.     § 704.

The 3.5 year maintenance fee was not timely paid.  As a result, the patent expired on February 4, 2019.

A petition under 37 C.F.R. § 1.378(b) was filed on July 17, 2021.

The Office issued a decision dismissing the petition on January 20, 2022.  The decision states,

The petition does not identify the date the applicant first learned the patent had expired or the delay after that date in filing the petition.  Any renewed petition filed in response to this decision should include the following information:

(1)	The date the applicant discovered the patent had expired;
(2)	The manner in which the applicant discovered the patent had expired; and 
(3)	If the petition was not filed promptly after the date of discovery, an explanation for the delay in the submission of the petition.
	
The renewed petition does not identify a specific date that applicant discovered the patent expired.  Instead, the petition states applicant “recently became aware of the requirement to pay 

the maintenance fee.”  The term “recently” is not sufficient for the Office to determine when the applicant first discovered the deadline for paying the maintenance fee had been missed.

The renewed petition assertion the applicant obtained knowledge of the requirements that must be satisfied to submit the late maintenance fee during June of 2021.  

The prior decision states any renewed petition should identify the manner in which the applicant discovered the patent had expired.  The renewed petition does not include this information.

In view of the prior discussion, the renewed petition is dismissed.

Any renewed petition filed in response to this decision should include the following information:

(1)	The date the applicant discovered the patent had expired;
(2)	The manner in which the applicant discovered the patent had expired; and 
(3)	If the petition was not filed promptly after the date of discovery, an explanation for the delay in the submission of the petition.

The Office notes the time period to pay the 7.5 year maintenance fee has begun.  The maintenance fee ($940 for a micro entity) can be timely paid without a surcharge ($125 for micro entity) during the time period beginning on February 3, 2022, and ending on August 3, 2022.  The maintenance fee can be timely paid with the surcharge during the time period beginning on August 4, 2022, and ending on February 3, 2023.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Telephone inquiries regarding this communication should be directed to Petitions Attorney Steven Brantley at (571) 272-3203.

/Charles Steven Brantley/

Charles Steven Brantley
Senior Petitions Attorney
Office of Petitions






    
        
            
    

    
        1 A “renewed petition” filed more than two months after the issuance date of this decision will be treated as a new petition requiring the payment of a new petition fee.
        2 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.